Exhibit 10.3

ADMINISTRATION AGREEMENT

among

NISSAN AUTO RECEIVABLES 2011-B OWNER TRUST

as Issuer

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Administrator

CITIBANK, N.A.,

as Indenture Trustee

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

Dated as of November 17, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

1.      DUTIES OF THE ADMINISTRATOR

     2   

2.      RECORDS

     8   

3.      COMPENSATION

     8   

4.      ADDITIONAL INFORMATION TO BE FURNISHED TO THE ISSUER

     8   

5.      INDEPENDENCE OF THE ADMINISTRATOR

     8   

6.      NO JOINT VENTURE

     9   

7.      OTHER ACTIVITIES OF ADMINISTRATOR

     9   

8.      TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR

     9   

9.      ACTION UPON TERMINATION, RESIGNATION OR REMOVAL

     10   

10.    NOTICES

     11   

11.    AMENDMENTS

     11   

12.    SUCCESSOR AND ASSIGNS

     12   

13.    GOVERNING LAW

     12   

14.    NO PETITION

     12   

15.    HEADINGS

     13   

16.    COUNTERPARTS

     13   

17.    SEVERABILITY OF PROVISIONS

     13   

18.    NOT APPLICABLE TO NMAC IN OTHER CAPACITIES

     13   

19.    LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE

     13   

 

i

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

This ADMINISTRATION AGREEMENT, dated as of November 17, 2011 (this “Agreement”),
among NISSAN AUTO RECEIVABLES 2011-B OWNER TRUST, a Delaware statutory trust
(the “Issuer”), NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation,
as administrator (the “Administrator”), and CITIBANK, N.A., a national banking
association, not in its individual capacity but solely as Indenture Trustee (as
defined below), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association with trust powers, not in its individual capacity but solely as
Owner Trustee (as defined below).

W I T N E S S E T H:

WHEREAS, beneficial ownership interests in the Issuer represented by the Nissan
Auto Receivables 2011-B Owner Trust Asset Backed Certificates (the
“Certificates”) have been issued in connection with the formation of the Issuer
pursuant to the Amended and Restated Trust Agreement, dated as of November 17,
2011 (the “Trust Agreement”), between Nissan Auto Receivables Corporation II
(“NARC II”), a Delaware corporation, as depositor, and Wilmington Trust,
National Association, as owner trustee (the “Owner Trustee”) to the owners
thereof (the “Owners”);

WHEREAS, the Issuer is issuing the Nissan Auto Receivables 2011-B Owner Trust
0.40817% Asset Backed Notes, Class A-1, the Nissan Auto Receivables 2011-B Owner
Trust 0.74% Asset Backed Notes, Class A-2, the Nissan Auto Receivables 2011-B
Owner Trust 0.95% Asset Backed Notes, Class A-3, and the Nissan Auto Receivables
2011-B Owner Trust 1.24% Asset Backed Notes, Class A-4 (collectively, the
“Notes”) pursuant to the Indenture, dated as of November 17, 2011, (as amended
and supplemented from time to time, the “Indenture”), between the Issuer and
Citibank, N.A., as indenture trustee (the “Indenture Trustee”); capitalized
terms used herein and not defined herein shall have the meanings ascribed
thereto in the Indenture, the Trust Agreement or the Sale and Servicing
Agreement, dated as of November 17, 2011, among the Issuer, Nissan Motor
Acceptance Corporation (“NMAC”), as servicer, and NARC II, as seller (the “Sale
and Servicing Agreement”), as the case may be;

WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Certificates and the Notes, including the Purchase Agreement,
dated as of November 17, 2011 (the “Purchase Agreement”), between NMAC, as
seller, and NARC II, as purchaser, the Trust Agreement, the Indenture, this
Agreement, the Securities Account Control Agreement, the Note Depository
Agreement and the Sale and Servicing Agreement (collectively, the “Basic
Documents”);

WHEREAS, pursuant to the Basic Documents, the Issuer is required to perform
certain duties in connection with the Certificates, the Notes and the
Collateral;

WHEREAS, the Issuer desires to appoint NMAC as administrator to perform certain
of the duties of the Issuer under the Basic Documents and to provide such
additional services consistent with the terms of this Agreement and the Basic
Documents as the Issuer may from time to time request; and

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer on the terms set
forth herein.

 

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

  1. DUTIES OF THE ADMINISTRATOR.

 

  (a) Duties with respect to the Note Depository Agreement and the Indenture.

(i) The Administrator agrees to perform all its duties as Administrator under
the Basic Documents and the duties of the Issuer under the Note Depository
Agreement and the Indenture. In addition, the Administrator shall consult with
the Owner Trustee regarding the duties of the Issuer under the Indenture and the
Note Depository Agreement. The Administrator shall monitor the performance of
the Issuer and shall advise the Owner Trustee when action by the Issuer or the
Owner Trustee is necessary to comply with the Issuer’s duties under the
Indenture and the Note Depository Agreement. The Administrator shall prepare for
execution by the Issuer or shall cause the preparation by other appropriate
persons of all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Issuer to prepare, file or deliver
pursuant to the Indenture and the Note Depository Agreement. In furtherance of
the foregoing, the Administrator shall take all appropriate action that is the
duty of the Issuer to take pursuant to the Indenture including, without
limitation, such of the foregoing as are required with respect to the following
matters under the Indenture (references are to sections of the Indenture):

(A) preparing or obtaining the documents and instruments required for the proper
authentication of Notes and delivering the same to the Indenture Trustee
(Section 2.02);

(B) appointing the Note Registrar and giving the Indenture Trustee notice of any
appointment of a new Note Registrar and the location, or change in location, of
the Note Register (Section 2.04);

(C) [Reserved];

(D) preparing, obtaining and/or filing of all instruments, opinions and
certificates and other documents required for the release of Collateral (Section
2.09);

(E) maintaining an office in the Borough of Manhattan, City of New York, for the
registration of transfer or exchange of Notes (Section 3.02);

 

2

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

(F) causing newly appointed Paying Agents, if any, to deliver to the Indenture
Trustee the instrument specified in the Indenture regarding funds held in trust
(Section 3.03);

(G) directing the Indenture Trustee to deposit moneys with Paying Agents, if
any, other than the Indenture Trustee (Section 3.03);

(H) obtaining and preserving or causing the Owner Trustee to obtain and preserve
the Issuer’s qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of the Indenture, the Notes, the Collateral and each other
instrument and agreement included in the Trust Estate (Section 3.04);

(I) preparing all supplements, amendments, financing statements, continuation
statements, instruments of further assurance and other instruments, in
accordance with Section 3.05 of the Indenture, necessary to protect the Trust
Estate (Sections 3.05 and 3.07(c));

(J) furnishing the required Opinions of Counsel on November 17, 2011 and at such
other times, in accordance with Sections 3.06 and 8.06 of the Indenture, and
delivering the annual Officer’s Certificates and certain other statements as to
compliance with the Indenture, in accordance with Section 3.09 of the Indenture
(Sections 3.06, 3.09 and 8.06);

(K) identifying to the Indenture Trustee in an Officer’s Certificate any Person
with whom the Issuer has contracted to perform its duties under the Indenture
(Section 3.07);

(L) notifying the Indenture Trustee and the Rating Agencies of any Servicer
Default pursuant to the Sale and Servicing Agreement and, if such Servicer
Default arises from the failure of the Servicer to perform any of its duties
under the Sale and Servicing Agreement, taking all reasonable steps available to
remedy such failure (Section 3.07(d));

(M) preparing and obtaining documents and instruments required in connection
with the consolidation, merger or transfer of assets of the Issuer (Section
3.10);

(N) delivering notice to the Indenture Trustee of each Event of Default and each
other default by the Servicer or the Seller under the Sale and Servicing
Agreement (Section 3.19);

(O) monitoring the Issuer’s obligations as to the satisfaction and discharge of
the Indenture and the preparation of an Officer’s Certificate and obtaining the
Opinion of Counsel and the Independent Certificate (as defined in the Indenture)
related thereto (Section 4.01);

 

3

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

(P) preparing and mailing the notification of the Indenture Trustee and the
Noteholders with respect to special payment dates, if any (Section 5.04(d));

(Q) [Reserved];

(R) preparing any Officer’s Certificates and obtaining any Opinions of Counsel
and Independent Certificates necessary for the release of the Trust Estate
(Section 8.04);

(S) preparing Issuer Orders and obtaining Opinions of Counsel with respect to
the execution of any supplemental indentures, and mailing notices to the
Noteholders with respect thereto (Sections 9.01, 9.02 and 9.03);

(T) executing and delivering new Notes conforming to the provisions of any
supplemental indenture, as appropriate (Section 9.06);

(U) preparing all Officer’s Certificates, Opinions of Counsel and Independent
Certificates with respect to any requests by the Issuer to the Indenture Trustee
to take any action under the Indenture (Section 11.01(a));

(V) preparing and delivering Officer’s Certificates and obtaining Independent
Certificates, if necessary, for the release of property or securities from the
lien of the Indenture (Section 11.01(c));

(W) [Reserved];

(X) preparing and delivering to the Noteholders and the Indenture Trustee any
agreements with respect to alternate payment and notice provisions (Section
11.06); and

(Y) recording the Indenture, if applicable (Section 11.14).

(ii) The Administrator shall also:

(A) pay the Indenture Trustee and the Owner Trustee from time to time the
reasonable compensation provided for in the Indenture and the Trust Agreement,
respectively;

(B) reimburse the Indenture Trustee and the Owner Trustee for all reasonable
expenses, disbursements and advances incurred or made by the Indenture Trustee
or the Owner Trustee to the extent the Indenture Trustee or the Owner Trustee is
entitled to such reimbursement pursuant to the Indenture or the Trust Agreement,
as applicable; and

 

4

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

(C) indemnify the Indenture Trustee and the Owner Trustee for, and hold each
harmless against, any losses, liability or expense to the extent the Indenture
Trustee or the Owner Trustee is entitled to such indemnification pursuant to the
Indenture or the Trust Agreement, as applicable.

 

  (b) Additional Duties.

(i) In addition to the duties of the Administrator set forth above, the
Administrator shall perform such calculations, and shall prepare for execution
by the Issuer or the Owner Trustee or shall cause the preparation by other
appropriate persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Basic Documents, and at the
request of the Owner Trustee shall take all appropriate action that it is the
duty of the Issuer or the Owner Trustee to take pursuant to the Basic Documents.
Subject to Section 5 of this Agreement, and in accordance with the reasonable
written directions of the Owner Trustee, the Administrator shall administer,
perform or supervise the performance of such other activities in connection with
the Collateral (including the Basic Documents) as are not covered by any of the
foregoing provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of the Administrator.

(ii) Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, the Administrator shall be responsible for promptly notifying the
Owner Trustee in the event that any withholding tax is imposed on the Issuer’s
payments (or allocations of income) to a Certificateholder as contemplated in
Section 5.02(c) of the Trust Agreement. Any such notice shall specify the amount
of any withholding tax required to be withheld by the Owner Trustee pursuant to
such provision.

(iii) Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, the Administrator shall be responsible for performance of the duties
of the Administrator set forth in Section 5.04(a), (b), (c), (d), (e) and (f) of
the Trust Agreement with respect to, among other things, accounting and reports
to the Certificateholders; provided, however, that the Owner Trustee shall
remain exclusively responsible for the mailing of the Schedule K-1s necessary to
enable each Certificateholder to prepare its federal and state income tax
returns.

 

5

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

(iv) If the Certificateholder is not the Administrator or any of its Affiliates,
the Administrator shall satisfy its obligations with respect to clauses (ii) and
(iii) above and under the Trust Agreement by retaining, at the expense of the
Administrator, a firm of independent public accountants (the “Accountants”)
which shall perform the obligations of the Administrator thereunder.

In connection with paragraph (ii) above, if the Certificateholder is not the
Administrator or any of its Affiliates, then the Administrator will cause the
Accountants to provide, prior to December 1 of each year, a letter in form and
substance satisfactory to the Owner Trustee as to whether any tax withholding is
then required and, if required, the procedures to be followed with respect
thereto to comply with the requirements of the Code. The Accountants shall be
required to update the letter in each instance that any additional tax
withholding is subsequently required or any previously required tax withholding
shall no longer be required.

(v) The Administrator shall perform the duties of the Administrator specified in
Section 10.02 and Section 10.03 of the Trust Agreement required to be performed
in connection with the resignation or removal of the Owner Trustee, and any
other duties expressly required to be performed by the Administrator under the
Trust Agreement.

(vi) The Administrator shall advise the Owner Trustee in all regards with
respect to its duties pursuant to any Currency Swap Agreement (as defined in the
Sale and Servicing Agreement) into which the Issuer enters pursuant to
Section 5.02(d) of the Trust Agreement, including the recommendation of and
retention, at its expense, of any such agents or advisors that are deemed by the
Owner Trustee to be reasonably necessary to undertake its duties pursuant to any
such Currency Swap Agreement. Pursuant to Section 5.02(d) of the Trust
Agreement, if the Certificateholders notify the Administrator with respect to
the Issuer’s election to enter into such a Currency Swap Agreement, the
Administrator will prepare all necessary and appropriate documentation and take
all of the necessary and appropriate actions to cause the Issuer to enter into
such a Currency Swap Agreement on behalf of the Issuer.

(vii) The Administrator shall perform all duties and obligations applicable to
or required of the Issuer set forth in Appendix A to the Sale and Servicing
Agreement in accordance with the terms and conditions thereof.

(viii) The Administrator shall obtain on behalf of the Trust, at its own
expense, all licenses required to be held by the Trust under the laws of any
jurisdiction in connection with ownership of the Receivables, and shall make all
filings and pay all fees as may be required in connection therewith during the
term hereof.

 

6

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

(ix) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions with or otherwise
deal with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.

 

  (c) Non-Ministerial Matters.

(i) With respect to matters that in the reasonable judgment of the Administrator
are non-ministerial, the Administrator shall not take any action unless within a
reasonable time before the taking of such action (x) the Administrator shall
have notified the Owner Trustee of the proposed action and the Owner Trustee
shall have consented thereto or provided an alternative direction, and (y) all
approvals required under the Basic Documents shall have been obtained. For the
purpose of the preceding sentence, “non-ministerial matters” shall include,
without limitation:

(A) the amendment of the Indenture or execution of any supplement to the
Indenture;

(B) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables);

(C) the amendment, change or modification of any of the Basic Documents;

(D) the appointment of successor Note Registrars or successor Paying Agents
pursuant to the Indenture or the appointment of successor Administrators, or the
consent to the assignment by the Note Registrar, Paying Agent or Indenture
Trustee of its obligations, in each case under the Indenture; and

(E) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not (x) make any payments to
the Noteholders under the Basic Documents, (y) sell the Trust Estate pursuant to
Section 5.04 of the Indenture or (z) take any other action that the Issuer
directs the Administrator not to take on its behalf.

 

7

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

  (d) Currency Swap Agreement. As set forth in Section 5.10 of the Sale and
Servicing Agreement, the Issuer may enter into a Currency Swap Agreement with a
Currency Swap Counterparty to swap amounts payable to Certificateholders from
U.S. dollars to Japanese yen, according to the terms set forth in Section 5.10
of the Sale and Servicing Agreement and Section 5.02(d) of the Trust Agreement.

 

  (e) Notices to Rating Agencies. The Administrator will deliver to each Rating
Agency notice (which notice shall be deemed to be delivered if delivered in
accordance with Section 10) of the occurrence of (i) any event of default for
which it has been provided notice pursuant to Section 3.19 of the Indenture;
(ii) any merger or consolidation of the Indenture Trustee pursuant to
Section 6.09 of the Indenture; (iii) any supplemental indenture pursuant to
Section 9.01 and Section 9.02 of the Indenture; (iv) any merger or consolidation
of the Owner Trustee pursuant to Section 10.04 of the Trust Agreement; (v) any
amendment to the Trust Agreement pursuant to Section 11.01 of the Trust
Agreement; (vi) any Servicer Default for which it has been provided notice
pursuant to Section 8.01 of the Sale and Servicing Agreement; and (vii) any
termination of, or appointment of a successor to, the Servicer for which it has
been provided notice pursuant to Section 8.04 of the Sale and Servicing
Agreement.

2. RECORDS. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Owner Trustee and
the Indenture Trustee at any time during normal business hours upon reasonable
advance written notice.

3. COMPENSATION. As compensation for the performance of the Administrator’s
obligations under this Agreement and as reimbursement for its expenses related
thereto, the Administrator shall be entitled to an annual payment of
compensation in an amount to be agreed to between the Administrator and the
Servicer, which shall be solely an obligation of the Servicer.

4. ADDITIONAL INFORMATION TO BE FURNISHED TO THE ISSUER. The Administrator shall
furnish to the Issuer from time to time such additional information regarding
the Collateral as the Issuer shall reasonably request.

5. INDEPENDENCE OF THE ADMINISTRATOR. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer, the Owner Trustee or the Indenture Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder. Unless expressly authorized by the Issuer hereunder or
otherwise, the Administrator shall have no authority to act for or represent the
Issuer, the Owner Trustee or the Indenture Trustee, and shall not otherwise be
or be deemed an agent of the Issuer, the Owner Trustee or the Indenture Trustee.

 

8

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

6. NO JOINT VENTURE. Nothing contained in this Agreement shall (i) constitute
the Administrator and any of the Issuer, the Owner Trustee or the Indenture
Trustee as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.

7. OTHER ACTIVITIES OF ADMINISTRATOR. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its or
their sole discretion, from acting as an administrator for any other person or
entity, or in a similar capacity therefor, even though such person or entity may
engage in business activities similar to those of the Issuer, the Owner Trustee
or the Indenture Trustee.

8. TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATOR.

 

  (a) This Agreement shall continue in force until the termination of the
Issuer, upon which event this Agreement shall automatically terminate.

 

  (b) Subject to Sections 8(e) and 8(f), the Administrator may resign by
providing the Issuer with at least 30 days’ prior written notice.

 

  (c) Subject to Sections 8(e) and 8(f), the Issuer may remove the Administrator
without cause by providing the Administrator at least 30 days’ prior written
notice.

 

  (d) Subject to Sections 8(e) and 8(f), at the sole option of the Issuer, the
Administrator may be removed immediately upon written notice of termination from
the Issuer to the Administrator if any of the following events shall occur:

(i) the Administrator shall fail to perform in any material respect any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within 10 days (or, if such default cannot be cured in such time,
shall not give within such 10 days such assurance of timely and complete cure as
shall be reasonably satisfactory to the Issuer);

(ii) the entry of a decree or order by a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a trustee
in bankruptcy, conservator, receiver or liquidator for the Administrator in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding up or liquidation of
their respective affairs, and the continuance of any such decree or order
unstayed and in effect for a period of 90 consecutive days; or

 

9

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

(iii) the consent by the Administrator to the appointment of a trustee in
bankruptcy, conservator or receiver or liquidator in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to the Administrator of or relating to substantially
all of their property, or the Administrator shall admit in writing its inability
to pay its debts generally as they become due, file a petition to take advantage
of any applicable insolvency or reorganization statute, make an assignment for
the benefit of its creditors, or voluntarily suspend payment of its obligations.

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) of this Section shall occur, it shall give written notice thereof to the
Issuer, the Owner Trustee and the Indenture Trustee within seven days after the
occurrence of such event.

 

  (e) No resignation or removal of the Administrator pursuant to this Section
shall be effective until (i) a successor Administrator shall have been appointed
by the Issuer and (ii) such successor Administrator shall have agreed in writing
to be bound by the terms of this Agreement on substantially the same terms as
the Administrator is bound hereunder.

 

  (f) The appointment of any successor Administrator shall be effective only
after the Rating Agency Condition with respect to such appointment shall have
been satisfied. Promptly after the appointment of any successor Administrator,
the successor Administrator shall provide notice of such appointment to Moody’s
and Fitch (so long as such Rating Agency is then rating any outstanding Notes).

 

  (g) Subject to Section 8(e) and 8(f), the Administrator acknowledges that upon
the appointment of a Successor Servicer pursuant to the Sale and Servicing
Agreement, the Administrator shall immediately resign and such Successor
Servicer shall automatically succeed to the rights, duties and obligations of
the Administrator under this Agreement.

9. ACTION UPON TERMINATION, RESIGNATION OR REMOVAL. Promptly upon the effective
date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Administrator pursuant to Section 8(b) or 8(c) or
8(d), the Administrator shall be entitled to be paid all fees and reimbursable
expenses accruing to it to the date of such termination, resignation or removal.
The Administrator shall forthwith upon such termination pursuant to Section 8(a)
deliver to or to the order of the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator. In the
event of the resignation or removal of the Administrator pursuant to
Section 8(b) or 8(c) or 8(d), the Administrator shall cooperate with the Issuer
and take all reasonable steps requested to assist the Issuer in making an
orderly transfer of the duties of the Administrator.

 

10

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

10. NOTICES. Any notice, report or other communication given hereunder shall be
in writing and addressed as follows:

 

  (a) if to the Issuer or the Owner Trustee, to:

Nissan Auto Receivables 2011-B Owner Trust

In care of: Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Nissan Auto Receivables 2011-B Owner Trust

with a copy to:

Nissan Auto Receivables 2011-B Owner Trust

In care of: Nissan Motor Acceptance Corporation

One Nissan Way

Franklin, TN 37067

Attention: Treasurer

 

  (b) if to the Administrator, to:

Nissan Motor Acceptance Corporation

One Nissan Way

Franklin, TN 37067

Attention: Treasurer

 

  (c) if to the Indenture Trustee, to:

Citibank, N.A.

388 Greenwich Street, 14th Floor

New York, NY 10013

Attention: Agency & Trust – NAROT 2011-B

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand delivered
to the address of such party as provided above.

All notices, requests, reports, consents or other communications deliverable to
any Rating Agency hereunder or under any other Basic Document shall be deemed to
be delivered if a copy of such notice, request, report, consent or other
communication has been posted on any website maintained by or on behalf of NMAC
pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).

11. AMENDMENTS. This Agreement may be amended from time to time by a written
amendment duly executed and delivered by the Issuer, the Administrator, and the
Indenture Trustee, with the consent of the Owner Trustee but without the consent
of any Noteholder or Certificateholder, for the purpose of adding any provisions
to or modifying or

 

11

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

changing in any manner or eliminating any of the provisions of this Agreement;
provided that such amendment does not and will not, in the Opinion of Counsel
satisfactory to the Indenture Trustee, materially and adversely affect the
interests of any Noteholder or any Certificateholder. An amendment shall be
deemed not to materially and adversely affect the interests of any Noteholder or
any Certificateholder if the Rating Agency Condition has been satisfied with
respect to such amendment. This Agreement may also be amended from time to time
by the Issuer, the Administrator, and the Indenture Trustee with the consent of
the Owner Trustee and (i) the holders of Notes evidencing a majority of the
Outstanding Amount of the Notes, voting as a single class; or (ii) in the case
of any amendment that does not adversely affect the Indenture Trustee, the
Noteholders (as evidenced by an Officer’s Certificate of the Servicer and an
outside Opinion of Counsel indicating that such amendment will not adversely
affect the Indenture Trustee or the Noteholders), the holders of the
Certificates evidencing a majority of the outstanding Certificate Balance of the
Certificates (but excluding for purposes of calculation and action all
Certificates held by the Issuer, the Seller, the Servicer or any of their
Affiliates unless at such time all Certificates are then owned by the Issuer,
the Seller, the Servicer and their Affiliates), for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of those Noteholders or
Certificateholders which are not covered by the immediately preceding sentence.

12. SUCCESSOR AND ASSIGNS. This Agreement may not be assigned by the
Administrator unless such assignment is consented to in writing by the Issuer,
the Owner Trustee and the Indenture Trustee, and the conditions precedent to
appointment of a successor Administrator set forth in Section 8 are satisfied.
An assignment with such consent and satisfaction, if accepted by the assignee,
shall bind the assignee hereunder in the same manner as the Administrator is
bound hereunder. Notwithstanding the foregoing, this Agreement may be assigned
by the Administrator without the consent of the Issuer, the Owner Trustee and
the Indenture Trustee to a corporation or other organization that is a successor
(by merger, consolidation or purchase of assets) to the Administrator, provided
that such successor organization executes and delivers to the Issuer, the Owner
Trustee and the Indenture Trustee an agreement in which such corporation or
other organization agrees to be bound hereunder by the terms of said assignment
in the same manner as the Administrator is bound hereunder. Subject to the
foregoing, this Agreement shall bind any successors or assigns of the parties
hereto.

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions (other than Section 5-1401 of the General Obligations
Law of the State of New York), and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

14. NO PETITION. The Administrator, by entering into this Administration
Agreement, hereby covenants and agrees that it will not at any time institute
against the Issuer, or join in any institution against the Issuer of any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law, in connection with any obligations relating to the Notes, the
Certificates or any of the Basic Documents.

 

12

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

15. HEADINGS. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

16. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
when so executed shall together constitute but one and the same agreement.

17. SEVERABILITY OF PROVISIONS. If any one or more of the agreements, provisions
or terms of this Agreement shall be for any reason whatsoever held invalid or
unenforceable in any jurisdiction, then such agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or the other rights of
the parties hereto.

18. NOT APPLICABLE TO NMAC IN OTHER CAPACITIES. Nothing in this Agreement shall
affect any obligation, right or benefit NMAC may have in any other capacity or
under any Basic Document.

19. LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE TRUSTEE.
Notwithstanding anything contained herein to the contrary, this instrument has
been countersigned by Wilmington Trust, National Association, not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer,
and Citibank, N.A., not in its individual capacity but solely in its capacity as
Indenture Trustee under the Indenture and in no event shall Wilmington Trust,
National Association in its individual capacity, Citibank, N.A., in its
individual capacity, or any Certificateholder have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer. Additionally, the Indenture Trustee in its capacity hereunder
shall be afforded the same indemnities, protections, rights, powers and
immunities set forth in the Indenture as if such indemnities, protections,
rights, powers and immunities were specifically set forth herein.

[Signature Page Follows]

 

13

   (Nissan 2011-B Administration Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

NISSAN AUTO RECEIVABLES 2011-B OWNER TRUST

By:   

  WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee   By:         Name:     Title:

 

CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee
By:       Name:   Title:

 

NISSAN MOTOR ACCEPTANCE CORPORATION, as Administrator By:       Name:   Title:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee By:       Name:   Title:

 

S-1

   (Nissan 2011-B Administration Agreement)